Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
1. Claims 1-18 are pending and under consideration. 

Information Disclosure Statement
2. The information disclosure statement filed on 04/30/2020 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to the office action.

Drawings
3. The drawings filed on 04/30/2020 are accepted by the examiner.  

Claim Rejections[Symbol font/0xBE]35 USC § 112 (a)

4. The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5. Claims 1-18 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  

Claims 1-16 are drawn to a bispecific antibody (BsAB), wherein said BsAB comprises two binding domains, wherein the first binding domain is specific for ALK-1 and the second binding domain is specific for BMPR-2, whereas claims 17-18 are drawn to a method to test the suitability of a BsAB for use in therapy. The claims do not require that the recited bispecific antibody possess any particular conserved structure nor other disclosed distinguishing feature. Thus, the claims are drawn to a genus of bispecific antibodies that bind ALK-1 and BMPR-2 without any structural features. The specification discloses two bispecific antibodies that bind ALK-1 and BMPR-2 (see, e.g., Table 2 on page 43; Table on page 8). The specification discloses agonistic activities of the bispecific antibodies (see, Example 4-12). However, such an instant disclosure does not adequately support the broad scope of the bispecific antibodies that bind ALK-1 and BMPR-2.
 Furthermore, the prior art does not teach any bispecific antibodies that bind ALK-1 and BMPR-2 and does not provide compensatory structural or correlative teachings sufficient to enable one of skill to identify what other bispecific antibodies that bind ALK-1 and BMPR-2 might be.
Due to the breadth of the genus of bispecific antibodies that bind ALK-1 and BMPR-2 and lack of the definitive structural features of the genus, one skilled in the art would not recognize from the disclosure that Applicant was in possession of the genus of the bispecific antibodies that bind ALK-1 and BMPR-2 and the method to test the suitability of a bispecific antibody for use in therapy

Claim Rejections[Symbol font/0xBE]35 USC § 112 (b) 
6. The following is a quotation of the second paragraph of 35 U.S.C. 112:


7. Claims 17-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 17-18 are drawn to a method to test the suitability of a bispecific antibody for use in therapy. However, the claims do not indicate what diseases or conditions to be treated. Moreover, since therapy refers to a treatment of a disease or a condition in a subject, the steps of the method do not necessarily achieve the goal of determining whether a bispecific antibody can be used to treat a particular disease or condition in a subject in vivo. 

Claim Rejections[Symbol font/0xBE]35 USC § 112(d)

8. The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9. Claims 3-16 are rejected under 35 U.S.C. 112(d) as being of improper form for failing to further limit the subject matter of a previous claim 1.
(i). Claims 3-14 recite various properties of the bispecific antibodies that bind ALK-1 and BMPR-2. From the instant disclosure (see, e.g., examples 4-7, 11-12), it is clear that the disclosed two bispecific antibodies possess all these properties recited in claims 3-14. In other words, all these properties recited in claims 3-14 are inherent to the two disclosed bispecific antibodies.


Conclusion
10. No claims are allowed.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                     July 29, 2021